United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 June 4, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk



                                           No. 05-40893
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus


JUAN CARLOS GARCIA-RAMIREZ,

                                                                                       Defendant-
                                                          Appellant.

                      --------------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                  USDC No. 5:04-CR-2330-ALL
                      --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Juan Carlos Garcia-Ramirez appeals his sentence following his guilty-plea conviction for

illegal reentry into the United States following deportation, in violation of 8 U.S.C. § 1326. He

argues that his sentence is unreasonable because the district court failed to properly weigh the




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sentencing factors set forth in 18 U.S.C. § 3553(a) and imposed a term of imprisonment greater than

necessary to meet § 3553(a)’s objectives.

       We review the sentence imposed for reasonableness. United States v. Booker, 543 U.S. 220,

261-62 (2005). As Garcia-Ramirez was sentenced at the low end of the applicable guidelines range,

and he identifies no error in the guidelines calculations, we give great deference to the sentence

imposed. See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Contrary to Garcia-

Ramirez’s arguments, we find that the district court did not improperly balance the sentencing factors

and the sentence imposed was not greater than necessary to satisfy the purposes of § 3553(a)(2).

Therefore, we conclude that the 46-month sentence imposed was reasonable.

       Garcia-Ramirez’s challenge to the constitutionality of

§ 1326(b)’s treatment of prior felony and aggravated felony convictions as sentencing factors rather

than elements of the offense that must be found by a jury is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).                 Although Garcia-Ramirez contends that

Almendarez-Torres was incorrectly decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres remains binding. See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005). Garcia-Ramirez

properly concedes that his argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further review.

       AFFIRMED.




                                                 -2-